Citation Nr: 1115589	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-21 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for anteflexion of the left ear with closure of the ear canal, currently evaluated as 10 percent disabling.  

2.  Entitlement to a separate compensable disability rating for tinnitus as associated with chronic ear infections and secondary to the service-connected residuals of carcinoma of the left mastoid with mastoidectomy and one inch skull loss.

3.  Entitlement to an initial evaluation in excess of 10 percent for chronic ear infections as secondary to the service-connected residuals of carcinoma of the left mastoid with mastoidectomy and one inch skull loss, to include entitlement to separate a compensable disability rating for dizziness.

4.  Entitlement to an increased evaluation for post-operative residuals of a left (major) shoulder dislocation, currently evaluated as 20 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the issue of entitlement to an increased rating for chronic ear infections has been separated into two issues.  The first issue consists of the issue of entitlement to a separate rating for tinnitus, while the second includes the issue of entitlement to a separate rating for dizziness.  The Board has found it appropriate to recharacterize the issue in this manner because 38 C.F.R. § 4.87, Diagnostic Code 6200, under which the Veteran's chronic ear infections are rated, expressly provides that separate ratings are to be assigned for hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull.  The Board thus finds consideration of the tinnitus and dizziness questions to be part and parcel of its evaluation of the chronic ear infections claim.  Because the evidence of record supports granting a separate rating for tinnitus, the Board has separated this issue from the broader question of entitlement to an increased rating for chronic ear infections, to include the propriety of assigning a separate rating for dizziness.  

The issues of entitlement to increased ratings for chronic ear infections (to include entitlement to a separate rating for dizziness) and for post-operative residuals of a left shoulder dislocation and, as well as the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's anteflexion of the left ear with closure of the ear canal is manifested by visible or palpable tissue loss and gross distortion or asymmetry of the ear, to include as due to the amputation of the lower one-third of his left ear.

2.  Resolving the benefit of the doubt in favor of the Veteran, the Veteran's current tinnitus is a residual of his carcinoma of the left mastoid with mastoidectomy.


CONCLUSIONS OF LAW

1.  From January 31, 2005, the criteria for an evaluation of 30 percent, but no higher, for anteflexion of the left ear with closure of the ear canal are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.87, Diagnostic Code 6207, 4.118, Diagnostic Code 7800 (2010).

2.  The criteria for a separate 10 percent rating for tinnitus have been met.  38 U.S.C.A. § 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.3, 4.7, 4.87, Diagnostic Codes 6200, 6260 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that VCAA notice was not necessary for the assignment of a separate 10 percent rating for tinnitus, as this award constitutes a full grant of that particular benefit and entitlement to a rating in excess of 10 percent for tinnitus is precluded as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board finds that the notification requirements of VCAA have been satisfied with respect to the claim of entitlement to an increased rating for anteflexion of the left ear with closure of the ear canal.  In this regard, the Board notes a March 2006 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate his increased rating claim.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  A letter that was dated in March 2006 but was not sent to the Veteran until later advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the notice letter sent in compliance with Dingess was not issued prior to the initial adjudication of the Veteran's claim in October 2006.  His claim, however, was subsequently readjudicated in supplemental statements of the case dated in February 2009 and March 2009.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and his identified private medical records.  

The Veteran underwent VA examinations that are relevant to this particular claim in August 2006, May 2008, and August 2008.  The Board finds that the resulting examination reports are adequate for the purpose of determining that entitlement to a 30 percent rating for anteflexion of the left ear with closure of the ear canal is warranted.  The Board acknowledges that these examinations do not expressly evaluate the severity of the Veteran's disability with respect to the eight characteristics of disfigurement of Diagnostic Code 7800, at least four of which would be necessary in order to grant entitlement to a 50 percent rating.  The Board nonetheless finds that a remand for a new VA examination is not necessary, as the evidence of record (in both the VA examinations and in the Veteran's VA medical records) demonstrates that the disfigurement associated with the Veteran's left ear does not satisfy at least half of these characteristics.  In particular, the Board notes that there is no suggestion that this particular disability is manifested by a scar of at least 13 centimeters in length or that he has hypo- or hyper-pigmented skin, abnormal skin texture, missing underlying soft tissue, or indurated and inflexible skin that covers at least 39 square centimeters.  Therefore, a new VA examination is not warranted for this claim.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997). 

The Board notes that the Veteran has been assigned several separate disability ratings in connection with the service-connected residuals of his carcinoma of the left mastoid with mastoidectomy.  In addition to the 10 percent rating for loss of auricle under 38 C.F.R. § 4.71a, Diagnostic Code 6207, he is in receipt of a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5296, for skull loss measuring one inch in diameter.  He is in receipt of a 20 percent rating for partial paralysis of cranial nerves 5 and 7 on the left side under 38 C.F.R. § 4.124a, Diagnostic Codes 8205-8207.  He is in receipt of a 10 percent rating for hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  He is in receipt of a 10 percent rating for chronic ear infections associated with residuals of carcinoma pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6200.  Most of these ratings were assigned or continued in the October 2006 rating decision, but the Veteran has only appealed the ratings that were assigned under Diagnostic Codes 6200 and 6207.  Thus, the ratings that were assigned for skull loss and hearing loss in the October 2006 rating decision, and for the nerve paralysis in an October 2008 rating decision, are not before the Board for review.  

The critical element in permitting the assignment of separate ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2010).  Each of the ratings in the case at hand addresses distinct symptomatology associated with the Veteran's carcinoma of the left mastoid.  Thus, none of these ratings violates the prohibition against pyramiding.  

A.  Anteflexion of the Left Ear with Closure of the Ear Canal 

The Veteran has claimed entitlement to an increased rating for anteflexion of the left ear with closure of the ear canal.  Anteflexion is defined as "forward curvature of an organ or part, so that its top is turned anteriorly...."  Dorland's Illustrated Medical Dictionary, 97 (30th ed. 2003).  

The Veteran's left ear anteflexion with closure of the ear canal is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 6207 (2010).  Diagnostic Code 6207 assigns a 10 percent rating for deformity of one auricle with loss of one-third or more of the substance.  A 30 percent rating is assigned for complete loss of one auricle, while a 50 percent rating is warranted for complete loss of both auricles.  

The auricle, or auricular, is defined as "the portion of the external ear not contained within the head; the flap of the ear."  Dorland's Illustrated Medical Dictionary, 179 (30th ed. 2003). 

Thus, the complete loss of one auricle is intended to compensate the complete loss of the portion of the ear that is outside of the head.  The August 2006 ear disease examination report reflects that there is deformity of the left ear auricle and there is loss of at least one third of the auricle, but it also notes that there is not loss of the entire auricle.  There is no suggestion that the Veteran has suffered additional loss of his left auricle since the August 2006 VA examination.  Therefore, the Board must conclude that entitlement to a 30 percent or 50 percent disability rating is not warranted under Diagnostic Code 6207.

Having determined that a rating in excess of 10 percent cannot be assigned under Diagnostic Code 6207, the Board will now evaluate whether an increased rating may be assigned under a different diagnostic code.  

Service connection for this disability was originally granted, and a 10 percent rating was assigned, in a November 1981 rating decision.  This particular rating was initially assigned under 38 C.F.R. § 4.118, Diagnostic Code 7800, for disfigurement associated with the Veteran's service-connected carcinoma of the left mastoid with mastoidectomy.  The Board will therefore determine whether an increased rating is warranted based on the disfigurement that is associated with the Veteran's left mastoid carcinoma. 

Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck as follows: with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement (80 percent); with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement (50 percent); with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement (30 percent); and with one characteristic of disfigurement (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to October 23, 2008).

The 8 characteristics of disfigurement, for the purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) skin adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture abnormal (irregular, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Id. at Note (1).

The Board notes in passing that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Based on the evidence of record, the Board finds that a 30 percent rating, but no higher, is warranted under Diagnostic Code 7800 based on evidence demonstrating visible or palpable tissue loss and either gross distortion or asymmetry of the Veteran's ears.  The August 2006 VA ear disease examination report notes that the Veteran "had extensive resection of lateral temporal bone involving ear canal and pinna," and describes "extensive deformity of left pinna."  This record also expressly notes loss of at least one-third of the left auricle.  An April 2008 VA medical record describes the Veteran as having "facial asymmetry due to mastoidectomy and Bell's."  A May 2008 VA epilepsy examination report states that the "lower one-third of the left ear has been amputated."  

The Board finds that an effective date of January 31, 2005, one year prior to the date on which the Veteran's increased rating was received, is appropriate for this claim, as the Board finds it is factually ascertainable that the Veteran's disability satisfied the 30 percent rating criteria on that date.  The record clearly reflects that the Veteran's undifferentiated carcinoma was diagnosed in April 1978 and that the Veteran underwent a radical mastoidectomy in May 1978.  Evidence from the one year period prior to January 31, 2006, including a July 2005 VA medical record noting the Veteran's use of a prosthesis, provides direct evidence of the Veteran's continued disfigurement.

The Board finds that the Veteran's anteflexion of the left ear with closure of the ear canal does not warrant a rating in excess of 30 percent under Diagnostic Code 7800, as he does not have visible or palpable tissue loss and either gross distortion or asymmetry of two or more features or paired sets of features.  Nor does the record indicate that the Veteran has at least four of the eight characteristics of disfigurement.  There is no suggestion that the disfigurement of the Veteran's ear itself (as opposed to the surgical scar behind the left ear, which has been separately assigned a 10 percent rating) is manifested by a scar of at least 13 centimeters in length.  Nor is there any indication that the Veteran has hypo- or hyper-pigmented skin, abnormal skin texture, underlying soft tissue missing, or indurated and inflexible skin in an area that exceeds 39 square centimeters.  Thus, the Board concludes that a 50 percent rating is not warranted.

In short, the Board finds that this evidence demonstrates visible and palpable tissue loss and asymmetry of the ears, thus satisfying the 30 percent rating criteria of Diagnostic Code 7800.  Therefore, entitlement to an initial evaluation of 30 percent, but no more, for disfigurement of the left ear, characterized as anteflexion of the left ear with closure of the ear canal, is warranted from January 31, 2005.

B.  Tinnitus

The Veteran has also claimed entitlement to an increased rating for chronic ear infections as secondary to the service-connected residuals of carcinoma of the left mastoid with mastoidectomy and one inch skull loss.  This disability is currently assigned a 10 percent rating as chronic suppurative otitis media, mastoiditis, or cholesteatoma under 38 C.F.R. § 4.87, Diagnostic Code 6200 (2010).  Even though a rating in excess of 10 percent is not allowed under Diagnostic Code 6200 itself, a note to this diagnostic code directs that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull be evaluated separately.  

In the case at hand, the August 2008 VA audio examination report notes a finding of recurrent tinnitus of the left ear and states that the tinnitus had its onset following surgery and occurs a few times per year.  A December 2008 addendum to this examination report opines that the tinnitus is less likely as not related to military service.  The VA audiologist supported her opinion by noting that the tinnitus had its onset following ear surgery to the left ear in 1979, and the nature of the tinnitus is periodic.  The August 2006 VA ear disease examination report notes right-sided tinnitus since the Veteran's surgery for left temporal bone carcinoma.  The tinnitus was described as recurrent and occurring weekly for minutes or less.  

The Board finds that the evidence of record thus demonstrates that the Veteran has a current diagnosis of recurrent tinnitus.  Even though the August 2008 VA audio examiner found that the Veteran's tinnitus was not directly related to service, his tinnitus has clearly been etiologically linked to his service-connected left temporal bone carcinoma, status post mastoidectomy.  The Board therefore finds that entitlement to a separate 10 percent disability rating under 38 C.F.R. § 4.87, Diagnostic Code 6260, is warranted effective January 31, 2006, the date on which the Veteran's service connection claim for chronic ear infections was received by the Board.  

As noted above, the issue of entitlement to an increased rating for chronic ear infections, to include the propriety of a separate rating for dizziness, is addressed in the remand below.


ORDER

Effective January 31, 2005, entitlement to 30 percent rating for anteflexion of the left ear with closure of the ear canal is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent disability rating for tinnitus is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As noted above, the Veteran has claimed entitlement to an increased rating for chronic ear infections as secondary to the service-connected disability residuals of carcinoma of the left mastoid with mastoidectomy and one inch skull loss.  This disability is currently assigned a 10 percent rating as chronic suppurative otitis media, mastoiditis, or cholesteatoma under 38 C.F.R. § 4.87, Diagnostic Code 6200 (2010).  Even though a rating in excess of 10 percent is not allowed under Diagnostic Code 6200 itself, a note to this diagnostic code directs that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull be evaluated separately.  

In the case at hand, the Veteran is already in receipt of separate ratings for hearing loss, facial nerve paralysis, and bone loss of the skull.  He has not appealed these ratings, and they are thus not before the Board at this time.  As discussed above, the Board has granted entitlement to a separate 10 percent rating for tinnitus.  The question of whether a separate rating should be awarded for dizziness needs to be addressed on remand.

The Board notes that current medical evidence reflects the Veteran has had complaints of dizziness.  The August 2006 VA ear disease examination report notes that the Veteran has complained of occasional lightheadedness and dizziness but not true vertigo.  The Veteran reported that these symptoms began in 1978 and that they occur weekly for minutes or less.  The examiner found disturbance of balance but not peripheral vestibular disorder or Meniere's syndrome.  

A March 2008 VA medical record notes that the Veteran had no dizziness.  The May 2008 VA epilepsy examination report describes the Veteran's gait as "very unsteady, appearing to almost fall on several occasions."  The August 2008 VA neurological disorders examination report describes the Veteran's gait as unsteady.  

Given these findings, the Board finds that a remand for a VA examination and etiology opinion is necessary.

The Board further notes that the February 2011 informal hearing presentation has suggested that the symptoms associated with the Veteran's chronic ear infections may be more appropriately evaluated as Meniere's syndrome.  The Board notes that no such diagnosis has been made and that Meniere's syndrome was not found during the August 2006 VA examination.  It is likely, however, that the appropriate VA examination and opinion will again address the question of whether a diagnosis of Meniere's syndrome is appropriate. 

The Veteran has also claimed entitlement to an increased rating for post-operative residuals of a left (major) shoulder dislocation.  Before this claim may be properly decided, a remand for clarification of the January 2009 VA examination is warranted.  Specifically, this examination report notes no episodes of dislocation or subluxation in the pertinent medical history.  On physical examination, however, it was noted that the Veteran has recurrent shoulder dislocations and guarding of all movements.  Among the relevant rating criteria, 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2010), allows for a 30 percent rating when there are frequent episodes of recurrent dislocations at the scapulohumeral joint with guarding of all arm movements.  Thus, the inconsistency of the January 2009 VA examination report needs to be clarified before the Board may properly review this claim. 

Finally, the February 2001 informal hearing presentation requests that the Veteran be re-evaluated for a TDIU if he is not granted a 100 percent rating.  The Veteran has therefore raised the issue of a claim for TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, as noted above, the Veteran has raised a claim for TDIU. Furthermore, pursuant to the holding in Rice, a claim for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Therefore, the Board finds that a remand is necessary so that the agency of original jurisdiction can provide appropriate notice on that aspect of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should again be sent to the January 2009 VA examiner for clarification of whether the Veteran experiences shoulder dislocations and any guarding of movement on dislocation.

If the prior examiner is not available, the claims folder should be sent to another examiner for review.  If the examiner finds that a new VA examination is necessary in order to answer the following question, the Veteran should be scheduled for a new VA examination.  

If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should evaluate the severity of the post-operative residuals of the Veteran's left shoulder dislocation.  The examiner should describe all pertinent symptomatology and should provide range of motion measurements.  The examiner should specifically discuss whether the Veteran experiences shoulder dislocations and should describe any guarding of movement on dislocation.

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of the Veteran's reported dizziness.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current disability that is manifested by dizziness.  As to any such dizziness identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service, to include as residual to his carcinoma of the left mastoid with mastoidectomy.  Any opinion expressed must be accompanied by a complete rationale.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


